Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 1 of 22 PageID #: 173




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  SELF INITIATED LIVING OPTIONS, INC.,                              18cv43I2(AKT)
  GINA BARBARA,and RAYMOND
  HAREWOOD,Individually and on Behalf                       SETTLEMENT AGREEMENT
  of all Others Similarly Situated,
                                        Plaintiff


                     - against -
                                                                                 FILED
                                                                          MO 'NCLERK'S OFFICE
  LONG ISLAND RAIL ROAD COMPANY and                                       U.S. DISTRICT COURT E.D.N.y.
  PHILLIP ENG,in his official capacity as President
  ofLIRR                                                                 * JUL 1 5 2020            T*
                                                                           LONG ISLAND OFFICE
                                        Defendants


        WHEREAS, this Settlement Agreement ("Agreement") is entered into by and between

 Plaintiffs SELF INITIATED LIVING OPTIONS, INC. (SILO), GINA BARBARA, and

 RAYMOND HAREWOOD (hereinafter referred to as "Plaintiffs "), and Defendants LONG

 ISLAND RAIL ROAD COMPANY and PHILLIP ENG, in his official capacity as President of

 LIRR (hereinafter referred to as "Defendants" or Plaintiffs and Defendants both collectively

 referred to as the "Parties");

        WHEREAS, Plaintiffs filed this action against Defendants on July 30, 2018 alleging

 disability discrimination in violation ofTitle II ofthe ADA,42 U.S.C. §§ 12131 etseq.,("ADA"),

 section 504 of the Rehabilitation Act of 1973, ("Rehabilitation Act"), 29 U.S.C. § 794, their

 implementing regulations, 49 C.F.R. part 38, and New York City [Administrative Code] Human

 Rights Law § 8-107 et seq., pursuant to which Plaintiffs sought declaratory and injunctive relief,

 damages, attorneys' fees, litigation expenses and costs;
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 2 of 22 PageID #: 174
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 2 of 22 PagelD #; 152




        WHEREAS,Defendant LONG ISLAND RAIL ROAD COMPANY is a commuter transit

 authority and offers commuter rail transportation within the meaning of the ADA,42 U.S.C. §

 12161(1) and 42 U.S.C. § 12161(2).

        WHEREAS,Defendant Philip Eng, is the President ofthe commuter authority known as

 Long Island Rail Road Company.

        WHEREAS, Plaintiffs allege Defendants have engaged a long-standing and systemic

 discrimination against mobility-impaired persons and failed to provide meaningful equal access

 and opportunity to travel on the LIRR. In particular, Plaintiffs allege Defendants continuously fail

 to provide assistance to mobility-impaired persons to overcome the horizontal gap between the

 station platform and commuter train cars in Penn Station and throughout Long Island.

        WHEREAS,Defendants do not admit, and specifically deny, any liability, wrongdoing or

 violation of any law, statute, regulation or policy, and it is expressly understood that this

 Agreement is being entered into by the Defendants solely for the purpose ofavoiding the costs of

 further litigation and amicably resolving all matters in controversy, disputes, causes of action,

 claims, contentions and differences of any kind whatsoever between the Parties. Neither this

 Agreement nor the furnishing of the consideration provided for herein shall be deemed or

 construed, at any time or for any purpose, as an admission by the LIRR ofany liability or unlawful

 conduct ofany kind.

        WHEREAS,the parties are interested in resolving the issues alleged in the complaint in

 this action, and have negotiated in good faith for that purpose;

        WHEREAS,none ofthe parties to the above-captioned action is an infant or incompetent

 person;
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 3 of 22 PageID #: 175
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 3 of 22 PagelD #: 153



        WHEREAS,Plaintiffs and Defendants have agreed to a settlement ofthis action to avoid

 further expense, time, effort and uncertainty with respect to this action;

        WHEREAS, Plaintiffs and Defendants respectfully request that the Court approve and

 enter the Stipulation of Settlement, and retain jurisdiction to enforce the terms oftheir settlement;

        NOW, THEREFORE, in consideration of the mutual covenants and undertakings

 contained herein,

        IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

 respective counsel that all claims will be compromised, settled, released, and dismissed upon and

 subject to the terms ofthis Agreement, as follows:

                                             SECTION I


                                           DEFINITIONS


 1.      As used in this Agreement, the following terms will have the following meanings:

        a.      "Plaintiffs" means Self Initiated Living Options, Inc., Gina Barbara, and

         Raymond Harewood.

         b.     "Defendants" means the Long Island Rail Road Company and Phillip Eng in his

        official capacity as President of LIRR.

        c.      "SAFER reports" means Situational Awareness for Efficient Railroading. It is a

        document created by supervisors in the Transportation Department and used to report

         noncompliance with policy, except attendance policy.
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 4 of 22 PageID #: 176
 Case l;18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 4 of 22 PagelD #: 154



                                           SECTION n


                                CONTINUING JURISDICTION

 2.     All obligations under this Agreement, unless otherwise specified, will commence from

 the date this Agreement is so-ordered by the Court("Effective Date"), and shall remain in effect

 for a period offive(5) years from the Effective Date.

 3.     Concurrently with the execution ofthis Agreement, Defendants will deliver to the law

 firm ofJames E. Bahamonde,PC,as counsel for Plaintiffs, a signed Stipulation and Order of

 Dismissal. The parties agree to stipulate that dismissal will be with prejudice and each party to

 bear its own costs.


 4.     The parties also agree to stipulate that the order will vest the Court with jurisdiction for

 the sole purpose ofenforcing the terms ofthe Agreement. Counsel for Plaintiffs will file the

 executed Stipulation and Order of Dismissal, with the Court to dismiss the case within five(5)

 business days after the Defendants have made the payment described in the Paragraphs 26-27.

 5.     Parties agree that the United States District Court for the Eastern District of New York

 will retain jurisdiction to enforce the terms ofthis Agreement upon the filing of an appropriate

 motion by any ofthe Plaintiffs.

 6.     The Agreement shall, for all purposes, be governed by, construed, and enforced in

 accordance with federal law.

                                           SECTION m


                                    GENERAL AGREEMENT


 7.     The Parties acknowledge that each party has reviewed and revised the Agreement and that

 the normal rule of construction to the effect that any ambiguities are to be resolved against the

 drafting party shall not be employed in the interpretation ofthe Agreement.
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 5 of 22 PageID #: 177
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 5 of 22 PagelD #; 155




 8.     The Agreement constitutes the entire agreement between the Parties hereto with respect to

 the matters set forth herein and supersedes in its entirety any and all agreements or

 communications, whether written or oral, previously made in connection with the matter herein.

 Any agreement to amend or modify the terms and conditions ofthe Agreement must be in writing

 and executed by the Parties hereto.

 9.     Neither the Agreement or anything contained herein shall constitute, or is to be construed

 as, an admission by Defendants, or evidence thereof, of any liability, wrongdoing, or unlawful

 conduct.


 10.    The Agreement shall be binding upon and inure to the benefit ofthe Parties hereto and their

 respective successor and/or assigns. The Parties shall perform their obligations under the

 Settlement Agreement in good faith.

 11.    The Parties acknowledge they have been afforded an opportunity to consider the terms and

 conditions ofthis Agreement, that they have read and understand the terms and conditions herein,

 and that they have been advised to obtain counsel, and have been provided with the opportunity to

 consult with their respective counsel prior to their execution ofthe Agreement.

 12.    The Parties agree that the Agreement is being consummated in New York and that

 performance by Defendants will be in New York, Kings, Queens, Nassau, and Suffolk Counties.

 The Agreement shall be governed by and construed in accordance with the laws of the State of

 New York without regard to principles ofconflicts of law.

 13.    Defendants, their officers, employees, agents, successors, and assigns agree not to

 discriminate on the basis ofdisability as prohibited by the Title II ofthe ADA,42 U.S.C.§§ 12131

 etseq.,("ADA"),section 504 ofthe Rehabilitation Act of 1973,("Rehabilitation Act"),29 U.S.C.

 § 794, their implementing regulations, 49 C.F.R. part 38, and New York City [Administrative
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 6 of 22 PageID #: 178
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 6 of 22 PagelD #: 156



 Code] Human Rights Law § 8-107 et seq., and not to retaliate against Plaintiffs. The parties agree

 that this provision is not intended to create any additional rights and that an alleged violation of

 any Civil Rights and/or Human Rights Law unrelated to the current action shall not constitute a

 violation ofthe settlement agreement.

                                           SECTION IV


                                    SPECIFIC PROVISIONS


 14.    Training. The LIRR agrees to adopt a policy and implement a plan to:

        a.      Within six (6) months of fully executing the Agreement, LIRR agrees to adopt a

        policy to develop and maintain a permanent curriculum for disability rights training given

        to each employee charged with the responsibility for interacting with users ofDefendants'

        commuter rail, including those acting in a managerial and supervision capacity, as to the

        requirements, spirit, and purpose ofthe ADA,Rehabilitation Act, New York State Human

        Rights Law and New York City Administrative Code(hereinafter referred to as "disability

        rights training").

               i.   The disability rights training shall include the following topics: LIRR policies

                    related to reasonable accommodation, the proper method of interacting with

                    disabled passengers, responsibility with providing assistance to overcome the

                    platform gap, requirement that the station platform be visually inspected at the

                    instance a train door opens and before departing a station to identify if a

                    mobility-impaired person needs assistance boarding a train, assisting a

                    mobility-impaired person with disembarking a train, deployment of a bridge

                    plate, responsibility to ask a passenger who has received assistance in boarding

                    the train of their final destination and if assistance will be necessary upon

                                                                                                   6
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 7 of 22 PageID #: 179
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 7 of 22 PagelD #: 157



                   disembarking, securing a bridge plate when not in use, enforce priority seating

                   of mobility-impaired persons, steps related to the announcement of, and

                   disability access to,the platforms at Penn Station, and obligation to be aware of

                   elevator outages and to take steps to notify the Movement Bureau when the

                   final destination ofa mobility-impaired person has a nonworking elevator.

       b.      Employees will be advised during training the LIRR has received complaints from

       mobility-impaired passengers that they have had difficulty getting the attention of

       crewmembers to either board or disembark a train.

       c.      Represented Emplovees. Conductors and assistant conductors. Within six (6)

       months of fully executing the Agreement, LIRR agrees to adopt a policy to develop and

       maintain a permanent curriculum for disability rights training given to conductors and

       assistant conductors during initial training and biennial re-certification.

             i.    At the initial training and biennial re-certification, conductors and assistant

                   conductor shall receive disability rights training, as described in Paragraph

                   14(a), in person and in a classroom setting or by remote learning. The

                   attendance ofemployees at the disability rights training shall be mandatory

                   and a record of attendance taken.


            ii.    Conductors and assistant conductors shall be advised that compliance with

                   their observation ofthe platforms, and use and stowing ofthe bridge plate will

                   be an observation on the "SAFER" report.

            iii.   Only instructors who have received training concerning the disability rights

                   laws discussed herein shall be permitted to train represented employees

                   concerning reasonable accommodation, the proper method of interacting with

                                                                                                     7
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 8 of 22 PageID #: 180
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 8 of 22 PagelD #: 158



                   disabled passengers, responsibility with providing assistance to overcome the

                   platform gap, requirement that the station platform be visually inspected at the

                   instance a train door opens and before departing a station to identify ifa person

                   needs assistance boarding a train, assisting a mobility-impaired person

                   disembark a train, deployment of a bridge plate, responsibility to ask a

                   passenger who has received assistance in boarding the train of their final

                   destination and if assistance will be necessary upon disembarking, securing the

                   bridge plate when not in use, enforcing priority seating of mobility-impaired

                   persons, steps related to the announcement of, and disability access to, the

                   platforms at Penn Station, and the obligation to be aware of elevator outages

                   and to take steps to notify the Movement Bureau when the final destination of

                   a mobility-impaired person has a nonworking elevator.

       d.      LIRR Management in the Transportation Department. Provide Management in the

       Transportation Department the disability rights information provided to conductors during

       initial training and biennial recertification. The training can be computer based and/or

       informational. Those responsible for preparing SAFER reports will be advised that an

       observation for Rule 1804(d) has been added to the reports.

       e.      Ambassadors. Ambassadors shall receive the disability training consistent with

       their job title and responsibilities at their respective initial training and biennial

       recertification. {See Paragraph 14(a)).

       f.      Station Master. Station Master and related personnel shall receive training

       regarding the procedure for inoperable elevators at Penn Station. {See^ Paragraphs 17(b)).

 15.   Notices. The LIRR agrees to adopt a policy and implement a plan to:

                                                                                                  8
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 9 of 22 PageID #: 181
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 9 of 22 PagelD #; 159



        a.     Issue a Notice every quarter to its conductors and assistant conductors regarding
        the proper method of interacting with disabled passengers, visual inspection ofthe station
        platform to identify if a person needs assistance boarding, deployment of a bridge plate,
        securing a bridge plate when not in use, priority seating of mobility-impaired persons and
        assistance with disembarking a train, and notification process of elevator outages related

        to Penn Station.

 16.    Penn Station^ The LIRR agrees to adopt a policy and implement a plan to:

        a.     Continue its customer assistance program for people with mobility limitations

        who request assistance at Penn Station named 'LIRR Cares' at the west end terminals at

        Penn Station from 6:00 a.m. to 10:00 p.m. that will serve as a customer assistance

        program for people with mobility limitations who request assistance to board or

        disembark a train.


        b.     The LIRR agrees to address the issue of increasing visibility of mobility impaired

        customers on the platforms at Penn Station with the LIRR's ADA Task Force and seek

        input from the mobility impaired community for potential solutions on how to increase

        the visibility of mobility impaired customers on the platforms Penn Station.

        c.     Six months from the date this Agreement is so ordered, the LIRR shall provide

        counsel for Plaintiffs with an update on the research related to increasing visibility of

        mobility impaired customers on the platforms at Penn Station.

 17.    Notice of Inoperable Elevators. The LIRR agrees to adopt a procedure and

 implement a plan to:

        a.     Continue with LIRR's elevator notification policy which provides notice to the

        public of inoperable elevators via text message, email and on its website.

                                                                                                    9
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 10 of 22 PageID #: 182
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 10 of 22 PagelD #: 160



       b.      Penn Station. In the event that the LIRR becomes aware ofan inoperable

       elevator at Penn Station, conductors and crew members on trains en route to Penn Station

       shall be notified ofthe inoperable elevators and make the appropriate announcements on

       the en route train.

             i.    The LIRR agrees to adopt a policy to implement a plan regarding inoperable

                   elevators at Penn Station as follows as set forth in Exhibit A,at a minimum

                   the policy will provided:

             ii.   Upon notification that an elevator used to access a track is in disrepair, the

                   LIRR shall post signage on the upper and lower floor doors ofthe inoperable

                   elevators directing customers in need of assistance to contact an Ambassador

                   ofLIRR Cares. Signage shall be in accordance with applicable provisions of

                   the Americans with Disabilities Act, Section 504 ofthe Rehabilitation Act,

                   and their supporting regulations.

            iii.   The LIRR agrees that, upon notification that a mobility-impaired person

                   cannot access a platform without the use of an elevator, the LIRR shall create

                   a process whereby the Station Master at Penn Station will be notified that a

                   mobility-impaired customer is affected by an elevator outage. Upon

                   notification, the Station Master will be responsible to make reasonable

                   operationally feasible efforts to ensure the next train to the mobility-impaired

                   passenger's desired destination will be assigned to a track with a working

                   elevator. However, the ability to comply with the request is dependent upon

                   notice, track capacity and cannot always be guaranteed.



                                                                                                    10
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 11 of 22 PageID #: 183
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 11 of 22 PagelD #; 161



             iv.   Upon notification that a mobility-impaired person cannot access the platform

                   at Penn Station because ofan inoperable elevator, the LIRR agrees through its

                   Ambassador Program or equivalent program to evaluate and advise the

                   mobility-impaired person if s/he can transfer at Jamaica Station onto the rail

                   line s/he intends to use. The LIRR agrees to ask the disabled person ifs/he

                   requires the assistance ofan Ambassador to transfer at Jamaica Station. If the

                   mobility-impaired person acknowledges the need of assistance, an

                   Ambassador, when available, will meet the customer at Jamaica and provide

                   assistance locating a conductor so that they may transfer onto the appropriate

                   train at Jamaica.


  18.   Discipline.


        a.     The LIRR agrees to enforce its supervision and discipline procedure of represented

        employees who are found to have intentionally neglected a disabled person. Ifa represented

        employee is found to have intentionally not assisted a disabled passenger, then the

        employee shall be subject to corrective action, including discipline and progressive

        discipline. Allegations that a represented employee intentionally refused to assist a disabled

        passenger shall be investigated, which include taking statements from witnesses. Plaintiffs

        acknowledge that the discipline ofconductors and assistant conductors shall be consistent

        with the Collective Bargaining Agreement.

        b.     Complaints regarding an employee's conduct may be asserted via the MTA

        website, by telephone, or email directed to the ADA Coordinator at the LIRR. The phone

        number is 718-558-7953 and email address is adacoord@lirr.org. If the number or email

        address to make complaints is changed, counsel for Plaintiffs shall be notified.

                                                                                                    11
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 12 of 22 PageID #: 184
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 12 of 22 PagelD #; 162



        Complainants are advised to note the badge number of a conductor, the time they boarded
        the train, the destination ofthe train, and, if possible, the car number ofthe train which is

        listed in the vestibule and outside near the doors.

  19.   Testing. The LIRR agrees to adopt a policy and implement a plan to:

        a.     Revise the SAFER reports to identify crewmembers' responsibilities pursuant to

        the ADA - i.e., inspection ofthe station platforms to assess if a person needs assistance

        boarding the train or deployment of a bridge plate; offer assistance crossing the platform

        gap; use and securing a bridge plate.

        b.     Create a code in SAFER reports for the rule related to visual Inspection ofthe

        platform, deployment ofa bridge plate, and securing a bridge plate.

  20.   Installation of Kiosk.

        a.     The LIRR has allocated $5,000,000 for the purchase and installation of Help Point

        Kiosks at its stations within the MTA 2020-2024 Capital Program. It is the long-term goal

        ofthe LIRR to install Help Point Kiosks at all stations, and will make reasonable efforts to

        program additional funding in the future capital budget, to continue this effort. However,

        due to the uncertainty resulting from the COVID-19 pandemic, which has significantly

        impacted the current finances ofthe MTA and the LIRR,the amount offunding for present

        and future projects cannot be assured. If monies currently allocated in the MTA 2020-2024

        Capital Program to the installation ofthe kiosks is reduced due to the uncertainty resulting

        from the COVID-19 pandemic. Defendants shall notify Plaintiffs pursuant to Section V of

        the Agreement. In addition to the stand-alone Help Point installation work taking place

        under this capital project, the LIRR shall incorporate Help Point installation as part of a

        larger platform replacement project, as they are undertaken.       Help Point Kiosks are a

                                                                                                  12
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 13 of 22 PageID #: 185
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 13 of 22 PagelD #. 163


           relatively new station feature for the LIRR and the technology in this area is evolving.
           Thus,the LIRR reserves the right to deploy other devices if it determines the other devices
           would be more cost efficient and effective. The installation ofthe Kiosks shall comply with
           the ADA and Section 504 ofthe Rehabilitation Act.

           b.      The LIRR will install signage related to the kiosks compliant with and as required
           by the ADA and RA.

        c. The LIRR agrees to prioritize installation ofa Help Point kiosk at Bellmore within eighteen
           (18) months from the execution of the agreement. Installation of a Help Point kiosk at
           Amityville will take place contemporaneously with the installation of the elevator at the

           station. However, due to the uncertainty resulting from the COVID-19 pandemic, if

           Defendants become unable to meet the deadline set forth herein due to COVID-19 related

           issues. Defendants shall provide notice to Plaintiffs as set forth in Section V of this

            Agreement..

  21.      The LIRR agrees to start the implementation ofthe agreement, including training and

  notices, within six (6) months from the execution ofthe agreement. The LIRR agrees to offer a

  representative ofSILO to be on the LIRR's ADA Task Force within 90 days ofthe date ofthis

  Agreement.

                                              SECTION V


                                       DISPUTE RESOLUTION


  22.      In the event ofany disputes arising from this Agreement, Parties agree to the following

  procedure.




                                                                                                     13
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 14 of 22 PageID #: 186
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 14 of 22 PagelD #: 164



  23.    Notice in Writing. If Counsel of a Party perceives noncompliance with this Agreement,
  that counsel shall notify the Counsel ofthe other Party in writing ofthe perceived
  noncompliance.

  24.    Parties agree to meet and confer in good faith within 10 business days after receiving
  notice in writing pursuant to Paragraph 23,supra, to discuss and try to resolve the dispute.

  25.    If the dispute is not resolved within sixty(60)days of meet and confer efforts between

  the Parties pursuant to Paragraph 24,supra, any Party may file a motion with the Court to

  enforce the settlement. Attorneys' fees and costs in connection with any motion to enforce the

  terms ofthe settlement may be claimed in accordance with applicable law.

                                             SECTION VI


                       DAMAGES,ATTORNEYS FEES AND EXPENSES

  26.     Parties agree Defendant shall pay Plaintiffs counsel the following amount for reasonable

  attorney's fees and costs related to this litigation: $60,000. This amount shall be paid within 60

  days following the Court's approval ofthe settlement agreement.

  27.     Damages. The Defendants agree to pay the sum of($10,000) to each Plaintiff as

  settlement oftheir claims for compensatory and statutory damages("Payment for Damages").

  The Payment for Damages shall be made by delivering via certified mail, overnight mail, or via

  Federal Express to Plaintiffs attorneys, "James E. Bahamonde, P.C.", Attn: James E.

  Bahamonde, Esq., 2501 Jody Court, North Bellmore, New York 11710. This check shall be sent

  via certified mail, overnight mail or via Federal Express to the law firm of James E. Bahamonde,

  P.C. 2501 Jody Court, Bellmore, New York 11710.

  28.    If any portion ofthe monetary payment is not received within sixty(60)days, interest at

  the statutory rate, will be charged on all fees, cost and/or expenses.

                                                                                                   14
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 15 of 22 PageID #: 187
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 15 of 22 PagelD #: 165



 29.     If any ofthe aforementioned payments are not paid timely, and in the amount agreed
  upon herein, then Plaintiffs reserve the right to use all legal avenues to enforce this agreement,
  with all attorney's fees, costs, collection fees and expenses incurred by the Plaintiffs and/or
  plaintiffs counsel to be fully reimbursed by the defendants jointly and severally.
                                            SECTION VII


                                          SEVERABILITY


  30.    If any provision ofthe Agreement is invalidated by a Court ofcompetent jurisdiction,

  then all ofthe remaining provisions ofthe Agreement shall remain enforceable and in full force

  and effect, provided that both Parties may still effectively realize the complete benefit ofthe

  promises and considerations conferred hereby.

                                           SECTION VIII


                               EXECUTION IN COUNTERPARTS

  31.    The Agreement can be executed in counterparts, all of which shall be taken to be one and

  the same instrument, for the same effect as if all Parties hereto had signed the same signature

  page. A facsimile copy ofany party's signature shall be deemed as legally binding as the

 original signatures.

                                            SECTION IX


                 COMMUNICATIONS TO PLAINTIFFS AND DEFENDANTS

 32.     Unless otherwise indicated in the Agreement, all notices or communications required by

 this Agreement shall be in writing by email or certified mail addressed to each respective

 Counsel as follows, unless counsel for other Party notifies counsel for other Party in writing of

 any change:



                                                                                                       15
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 16 of 22 PageID #: 188
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 16 of 22 PagelD #: 166




                              To Plaintiffs' Counsel:

                              James E. Bahamonde
                              Law Offices of James E. Bahamonde,PC
                              2501 Jody Ct.
                              North Bellmore, NY 11710
                              iames@.ciV iIrightsnv.com



                              To Defendants' Counsel:

                              Kevin McCaffrey
                              Assistant Deputy General Counsel
                              The Long Island Rail Road Company
                              Law Department - 1143
                              Jamaica, NY 11435
                              kpmccaf@lirr.org




   SELF INITIATED LIVING OPTIONS,INC.             LONG ISLAND RAIL ROAD COMPANY

   Joseph Delgado, Executive Director of Self     By Paige Graves, Esq
   Initiated Living Options
                                                  Title: Vice President/General Counsel and
   Date: June     2020                            Secretary


                                                  Date: June    ,2020




   GINA BARBARA


   Date: June    ,2020



                                                                                              16
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 17 of 22 PageID #: 189
Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 17 of 22 PagelD #: 167


                                   To Plaintiffs' Counsel:

                                   James E. Bahamonde
                                   Law Offices ofJames E. Bahamonde,PC
                                   2501 JodyCt.
                                   North Bellmore, NY 11710
                                   james@civilrightsnv.com


                                   To Defendants' Counsel:

                                   Kevin McCaffirey
                                   Assistant Deputy General Counsel
                                   The Long Island Rail Road Company
                                   Law Department - 1143
                                   Jamaica, NY 11435
                                   kpmccaf @lirr.org




        SELF JNITIATED LIVING OPTIONS,INC.             LONG ISLAND RAIL ROAD COMPANY

        Joseph Delgado,Executive Director of Self      By Paige Graves,Esq
        Initiated Living Options
                                                       Title: Vice President/General Counsel and
        Date: June     ,2020                           Secretary


                                                       Date: Jime    ,2020




        GINA BARBARA

        Date: June    ,2020




                                                                                                   16
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 18 of 22 PageID #: 190
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 18 of 22 PagelD #: 168




   RAYMOND HAREWOOD




   Date: June      2020




   Law Offices of James B.Bahamonde,PC        Long Island Rail Road
   Attorneyfor Plaintiffs                     Attorneyfor Defendant Long Island Rail
                                              Road Company


    JAMES E, BAHAMONDE,ESQ.
    2501 Jody Court                           Kevin McCaffrey
    North Bellmore, NY 11710                  Jamaica Station Building
    Tel: (646)290-8258                        Jamaica, NY 11435
    Fax:(646)435-4376                         Tel: 718-558-6820
     E-mail: James@CivilRightsNY.com          E-mail: kpmccaf@lirr.org

   Date: June      2020                       Dated: June      2020




   It is so ORDERED this      day of                        , 2020.




   Hon.a.Kathleen Tomlinson
   United States Magistrate Judge




                                                                                  17
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 19 of 22 PageID #: 191
  Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 19 of 22 PagelD #; 169




                               To Plaintiffs' Counsel:

                               James E. Bahamonde
                               Law Offices of James E. Bahamonde, PC
                               2501 Jody Ci.
                               North Bellmorc, NY 1 1710
                               iames@civilrightsnv.com



                               To Defendants' Counsel:

                               Kevin McCaffrey
                               Assistant Deputy General Counsel
                               The Long Island Rail Road Company
                               Law Department - 1143
                               Jamaica, NY 11435
                               kpmccaf@lirr.org




    SELF INITIATED LIVING OPTIONS,INC.             LONG ISLAND RAIL ROAD COMPANY

    Joseph Delgado, Executive Director of Self     By Paige Graves, Esq
    Initiated Living Options
                                                   Title: Vice President/General Counsel and
    Date: June    ,2020                            Secretary


                                                   Date: June ^ , 2020




    GINA BARBARA

    Date: June    ,2020




                                                                                               16
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 20 of 22 PageID #: 192
Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 20 of 22 PagelD #: 170




     RAYMOND HAREMIO




     Date: June j    2020




     Law Offices of James E.Bahamonde,PC        Long Island Rail Road
     Attorneyfor Plaintiffs                     Attorneyfor Defendant Long Island Rail
                                                Road Company


       JAMES E. BAHAMONDE,ESQ.
       2501 Jody Court                          Kevin McCaffrey
       North Bellmore, NY 11710                 Jamaica Station Building
       Tel: (646)290-8258                       Jamaica, NY 11435
       Fax:(646)435-4376                        Tel: 718-558-6820
       E-mail: James@CivilRightsNY.com          E-mail: kpmccaf@lirr.org

     Date: June      2020                       Dated: June     ,2020




     It is so ORDERED this     day of.                        ,2020.




     Hon.a.Kathleen Tomlinson
     United States Magistrate Judge




                                                                                    17
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 21 of 22 PageID #: 193
Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 21 of 22 PagelD #: 171




     RAYMOND HAREWOOD




      Date: June   ,2020




      Law Offices of James E.Bahamonde,PC        Long Island Rail Road
     Attom^for Plpini^                           Attorneyfor Defendant Long Island Rail
                                                 Road Company


       JA^Stt.BAHAMONDE,ESQ.
       250^"JO^ Court                            Kevin McCafifrey
       North Bellmore,NY 11710                   Jamaica Station Building
       Tel: (646)290-8258                        Jamaica, NY 11435
       Fax:(646)435-4376                         Tel: 718-558-6820
       E-mail: James@CivilRightsNY.com           E-mail: kpmccaf@lirr.org

               Ih
      Date: June    2020                         Dated: June    ,2020




     It is so ORDERED this       day of                        ,2020.




     Hon.a.Kathleen Tomlinson
     United States Magistrate Judge




                                                                                     17
Case 1:18-cv-04312-AKT Document 34 Filed 07/15/20 Page 22 of 22 PageID #: 194
 Case l:18-cv-04312-AKT Document 33-2 Filed 06/16/20 Page 22 of 22 PagelD #: 172




    RAYMOND HAREWOOD




    Date: June   ,2020




    Law Offices of James E.Bahamonde,PC       Long Island Rail Road
    Attorneyfor Plaintiffs                    Attorneyfor Defendant Long Island Rail
                                              Road Company

     JAMES E. BAHAMONDE,ESQ.
     2501 Jody Court                          Kevin McCaf^ey
     North Bellmore, NY 11710                 Jamaica Station Building
     Tel: (646)290-8258                       Jamaica, NY 11435
     Fax:(646)435-4376                        Tel: 718-558-6820
     E-mail: James@CiviIRightsNY.com          E-mail: kpmccaf@lirr.org

    Date: May    ,2020
                                                        %
                                              Dated: June      2020




   It is so ORDERED this   isth day of                      ,2020.



     /s/ AK T(miUn^<Hiy
   Hon.a.Kathleen Tomlinson
   United States Magistrate Judge




                                                                                 17
